IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-60676
                          Conference Calendar



HENDERSON SHARP,

                                           Plaintiff-Appellant,

versus

JAMES V. ANDERSON, Superintendent,
Mississippi State Penitentiary;
EMMITT L. SPARKMAN, Warden of Facility,
Marshall County Correctional Facility;
DAVID HELMIC, Associate Warden,
Marshall County Correctional Facility;
TODD GUELKER; WILLIE MAE WILLIAM;
LIEUTENANT JASON GURLY; BRENDA CRANE;
CORRECTIONAL OFFICER 1 WILLIAMS;
CORRECTIONAL OFFICER 1 BUFORD;
CORRECTIONAL OFFICER 1 WHITE; GWEN SHAW;
JUSTIN HALL; JACK YOUMANS,

                                           Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                        USDC No. 3:98-CV-183-B
                         --------------------
                             June 15, 2000

Before JOLLY, DAVIS, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Henderson Sharp, Mississippi inmate #46812, appeals the

district court’s dismissal as frivolous of his 42 U.S.C. § 1983

complaint.     Sharp contends that the defendants subjected him to


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60676
                                -2-

cruel and unusual punishment by failing to inform him of four

telephone calls, which notified him of his sister’s death.    Sharp

contends also that he was charged with a disciplinary violation

in retaliation for filing a civil rights complaint and that he

was kept in administrative segregation for 112 days after he was

found not guilty of the disciplinary charge.    Sharp contends that

he was denied due process and that his custody classification was

changed without justification.

     We review the district court’s dismissal as frivolous of a

prisoner’s in forma pauperis (IFP) complaint for abuse of

discretion.   Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir.

1997).   A complaint is frivolous “if it lacks an arguable basis

in law or fact.”   Id.

     To obtain relief under § 1983, the plaintiff must

demonstrate the violation of a constitutional right.     Allison v.

Kyle, 66 F.3d 71, 73 (5th Cir. 1995).     Negligent conduct is not

actionable under § 1983; nor is failure to follow prison policy.

See Myers v. Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996); Marsh

v. Jones, 53 F.3d 707, 711-12 (5th Cir. 1995).    Sharp’s

allegations concerning the failure of the appellees to provide

notice of his sister’s death do not implicate the violation of a

constitutional right.

     Sharp’s allegations do not establish a retaliatory motive.

See Woods v. Smith, 60 F.3d 1161, 1166 (5th Cir. 1995) (inmate

must either produce direct evidence of retaliatory motive or

allege a chronology of events from which retaliation might

plausibly be inferred).   The record shows that Sharp was afforded
                            No. 99-60676
                                 -3-

due process in the disciplinary proceedings.      See Wolff v.

McDonnell, 418 U.S. 539, 564-65 (1974).      Sharp’s continued

confinement in administrative segregation does not implicate the

protections of the due process clause.       See Pichardo v. Kinker,

73 F.3d 612, 613 (5th Cir. 1996); Luken v. Scott, 71 F.3d 192,

193 (5th Cir. 1995).    The change in Sharp’s custody

classification does not impinge on any cognizable liberty

interest.    See Moody v. Baker, 857 F.2d 256, 257-58 (5th Cir.

1988) (“An inmate has neither a protectible property nor liberty

interest in his custody classification.”).      The district court

did not abuse its discretion by dismissing Sharp’s complaint as

frivolous.    See Siglar, 112 F.3d at 193.

      Sharp’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is DISMISSED.       See 5TH CIR.

R. 42.2.

     The dismissal of Sharp’s appeal and the district court’s

dismissal of his complaint as frivolous count as strikes for

purposes of 28 U.S.C. § 1915(g).     See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996).    We caution Sharp that once he

accumulates three strikes, he may not proceed IFP in any civil

action or appeal filed while he is incarcerated or detained in

any facility unless he is under imminent danger of serious

physical injury.    See § 1915(g).

     DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.